DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2022 has been entered.
   	Claims 1-6 and 9-17 are pending. 
This application is a 371 filing of PCT/US2015/063434 filed 12/2/2015 which claims priority to U.S. provisional 62/092,914 filed 12/17/2014.  The instant claims are supported by the claims of U.S. provisional 62/092,914. 

Response to Amendments
The amendments are sufficient to overcome the objections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 10, 12, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (Nat Biotech, 2013, pages 233-239; see entire document) in view of Doudna et al (WO 2013176772; see entire document). This rejection stands from the previous office action. 
Jiang et al teach methods of modifying a target sequence in E. coli wherein the cell comprises Cas9 and a polynucleotide modification template with a vector with at least one nucleotide modification is introduced into the cell (see figure 5). The cell MG1655 is recombinase defective. 
The pCas9 plasmid was first introduced into E. coli MG1655 and the resulting strain was co-transformed with the pCRISPRørpsL plasmid and W542, an editing oligonucleotide containing the A to C mutation. We were only able to recover streptomycin-resistant colonies after transformation with the pCRISPRørpsL plasmid, suggesting that cleavage by dual-RNA:Cas9 induces recombination of the oligonucleotide (Supplementary Fig. 10).
As well, Jiang et al teach the method with HME63 cells. 
Jiang et al do not teach 1) that the Cas9 sequence is under control of an inducible promoter and 2) that the polynucleotide modification template is circular.
However, expression of Cas9 from E. coli using an inducible promoter was identified in the art prior to the invention (see e.g. Doudna, ¶00622). As well, the modification template can be in circular form (see e.g. ¶0303).
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to combine the use of Cas9 from an inducible promoter and a modification template on a circular template as taught by Doudna et al in the methods of Jiang et al which teaches homologous recombination in E. coli using cells that are rec negative and rec positive and uses Cas9. As noted above, Jiang et al teach that modification of genes in E. coli is possible using Cas9 for homologous recombination in MG1655 and HME63 coli cells and Doudna teaches that Cas9 can be expressed from an inducible promoter and that modification templates are used with linear templates and circular templates equally. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that inducible promoters allow regulation of expression for precision in methods and circular and linear vectors can be suitable for the method. 
Jiang et al teach that the target sequence is in a coding sequence, the polynucleotide modification template and recombinant DNA construct are alternatively separate (below) or on the same construct (see figure 4) and the latter is in a circular form. As well, the introduction is by electroporation

    PNG
    media_image1.png
    327
    401
    media_image1.png
    Greyscale

Jiang teaches cells that are produced by the method. This cell isolated forms a strain (see e.g. page 238, col 1).

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (Nat Biotech, 2013, pages 233-239; see entire document) in view of Doudna et al (WO 2013176772; see entire document) as applied to claims 1-13 and 15-17 above, and further in view of Warming et al (NAR, 2005, pages 1-12; see entire document). This rejection stands from the previous office action. 
The prior references do not teach that the target sequence is galK. However, Warming teaches that this target site can be modified using circular modification templates (see e.g. figure 2). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to use galK as a target gene for modification and doing so would have resulted in a method encompassed by claim 14. As noted above, Jiang et al in view of Doudna et al teach that modification of genes in E. coli is possible using Cas9 for homologous recombination and suggests doing so for any target gene whereas Warming et al teach constructs and uses of targeting galK. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that one could target galK with a means to positively select for such. 

Response to Arguments
	Applicants argue that Jiang et al demonstrates that the use of MG1655 (no exogenous recombinase proteins cell line) would not be able to “effectively select mutant cells as the frequency is similar to that of nonmutated “escaper” cells, which renders the method as described by Jiang et al useless (emphasis added).” And applicants also argue that there is no teaching or suggestion of combining Jiang et al with Doudna et al. 
	These arguments are inaccurate for the following reason. First, Jiang et al does provide a teaching of how to improve the method.
To use this methodology in microbes where recombineering is not possible, the host homologous recombination machinery could be used by providing the editing template on a plasmid.  

Jiang uses an oligonucleotide and furthermore refers to circular plasmids as plasmid in the remainder of the publication. Doudna provides this means of improving the method of Jiang et al as proposed by Jiang et al.  Doudna as applicants note provide linear and circular constructs. 
[00303] The donor sequence may be provided to the cell as single-stranded DNA, single-stranded RNA,
double-stranded DNA, or double-stranded RNA. It may be introduced into a cell in linear or circular form. If introduced in linear form, the ends of the donor sequence may be protected (e.g., from exonucleolytic degradation) by methods known to those of skill in the art. For example, one or more dideoxynucleotide residues are added to the 3' terminus of a linear molecule and/or self-complementary oligonucleotides are ligated to one or both ends.

However, given the teachings of Jiang et al, one would use the circular form. 

	As applicants have not exemplified the method, it is unclear what must be done other than this to improve the method given that Jiang provides teaching and motivation to combine with Doudna by referring to use of plasmids which are exemplified by Doudna. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA MARVICH/            Primary Examiner, Art Unit 1633